Citation Nr: 18100401
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 16-22 416
DATE:	April 11, 2018

ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, is granted.
FINDING OF FACT
The most probative evidence of record demonstrates that the Veterans current left knee disability is causally related to his period of active duty and his service-connected right knee disability.
CONCLUSION OF LAW
The criteria for entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, have been satisfied.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran served on active duty from May 1959 to April 1963.  The Veteran provided testimony for the undersigned Veterans Law Judge at a March 2018 Board hearing.  
The Veteran contends that the arthritis is his left knee originated following an injury while on active duty; or in the alternative, is related to overcompensating with the left knee as a result of pain and injury from his service-connected right knee disability.  Based on these contentions he seeks entitlement to service connection for a left knee disability.
Generally, direct service connection requires credible evidence of: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship or nexus between the current disability and any injury or disease incurred or aggravated during service.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be achieved on a secondary basis where the evidence demonstrates that a current disability is either proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509 (1998).
Here, the Veterans VA treatment records demonstrate that he has experienced a current left knee disability within the appeals period.  The Veteran underwent a total left knee replacement in May 2012 and underwent a left knee revision arthroscopy in August 2017.  The Veteran has satisfied the current disability element for a service connection claim.  
Regarding in-service incurrence of disease or injury, the Veterans service treatment records are completely silent for complaints or treatment of left knee symptoms during active duty service.  At the March 2018 Board hearing, the Veteran testified that in 1962, while stationed in Soc Trang, Vietnam, he injured his left knee escaping gunfire from the enemy.  The Veterans military personnel records prove that the Veteran was in Soc Trang, Vietnam from June 1962 to September 1962.  To escape the gunfire, the Veteran states he ran across a runway and double flipped into a bunker injuring his left knee.  He stated that a corpsman looked at his knee, and he was briefly seen by Army personnel who cleaned the resulting wound.  Records of this treatment are not in the electronic claims file.  
As a result of this injury, the Veteran testified that he underwent a meniscectomy in his left knee at a private medical facility in 1965, approximately 2 years after his military discharge.  Unfortunately, this facility has long been closed and treatment records are unavailable.  However, since May 2006, the Veteran has consistently reported to VA clinicians that he injured his left knee in service and had an open medial meniscectomy in 1965 at a private hospital.  These credible assertions were made in the course of treatment, well before the Veteran had filed a service connection claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).
Reviewing the Veterans testimony, the Board finds the Veteran both credible and competent to describe the onset of his left knee symptoms in service, as well as treatment close in proximity to service.  Consequently, the Veteran has satisfied the in-service incurrence of disease or injury element of a service connection claim. 
Finally, the Board must examine whether the Veterans current left knee disability is etiologically related to the Veterans active duty service, or in alternative proximately due to or aggravated by his service-connected right knee disability.
The record currently contains three medical nexus opinions addressing the relevant issue at hand.  In a December 2012 treatment note, one of the Veterans treating VA orthopedists associated the Veterans current left knee disability to his in-service injury and 1965 meniscectomy.  In relevant part, the physician stated:
The patient [has had] multiple surgeries done [in] the right knee and he is questioning whether or not the left knee surgery was required because of the extra [wear] on the knee [from] the disability he [has] had in the right knee.  The more probable reason [is] he has [ ] had an injury to the left knee while on active duty [that] resulted in an arthrotomy and medial meniscectomy [ ] 48 years ago when he was 22 years old.  Ultimately the loss of the meniscus result[ed] in [his] arthritis and this is more likely the cause of him needing the left knee replacement [than] extra use of the knee being caused [by] him having had right knee problem[s].
In a May 2017 treatment note, another VA orthopedist opined that the Veterans left total knee arthroplasty [was] necessitated because of osteoarthritis that developed consequential to his right knee service-connected pathology.  While these positive nexus opinions are slightly at odds with one another, it is clear to the Board that the Veterans current left knee disability is either etiologically related to his in-service injury or the change in gait and resulting wear and tear caused by the Veterans service-connected right knee disability.  The Board finds the opinions of the Veterans VA orthopedic specialists to be highly probative in this determination.
The only negative medical nexus opinion of record comes from an October 2017 VA examiner who simply opined that arthritis in one joint does not cause arthritis in another joint.  Medical literature does not support this.  While the examination report indicates that the VA examiner reviewed the Veterans electronic claims file, the examiner did not provide any discussion regarding the medical evidence of record or any of the Veterans contentions on appeal.  Contrary to the examiners opinion, the Veteran has never alleged that arthritis in the right knee spontaneously caused development of arthritis in the left knee.  Instead, he has put forth an argument that his service-connected right knee disability caused an altered gait, changing his biomechanics and resulting in increased weightbearing on the left knee producing arthritis.  The examiner failed to put forth any explanation addressing the validity of these assertions.  
Furthermore, the VA examiner failed to address the Veterans claims of direct service connection, focusing instead on secondary service connection.  Admittedly, most of the factual assertions relevant to his direct service connection claim were presented most clearly by the Veteran after his VA examination, at the March 2018 Board hearing; however there were sufficient indications of such claims elsewhere in the record.  The fact that the VA examiner failed to discuss this theory of entitlement causes the Board to question how closely the examiner reviewed the Veterans medical records.  For these reasons, the Board declines to afford any significant weight to the medical nexus opinion issued by the October 2017 VA examiner.
Having reviewed both the positive and negative medical nexus opinions, the Board concludes that the positive opinions are more probative, as these opinions came from the Veterans VA orthopedist specialists in the course of treatment and display an understanding of the relevant factual assertions made by the Veteran in support of his claim.  The VA examiners opinion is far less comprehensive and fails to adequately demonstrate familiarity with the record or the Veterans assertions on appeal.  Given the above evidentiary analysis, the record contains sufficient medical nexus evidence to support an award of service connection.  The Veteran has satisfied the third element of a service connection claim. 
As the Veteran has satisfied all of the elements of service connection, on both a direct and secondary basis, his claim of entitlement to service connection for a left knee disability is granted.  The Board has applied the doctrine of reasonable doubt where appropriate.  As the preponderance of the evidence weighs in favor of the Veteran, his claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    
 
MICHELLE L. KANE
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Galante, Associate Counsel 

